OPINION
By TPIE COURT.
The parties have briefed the claimed errors which appellants seek to have reviewed in this court on appeal. Upon an examination of the *364final entry in the trial court we find that it recites only that the demurrer to the petition is well taken and is sustained.
Unfortunately for appellants the sustaining of the demurrer is not a final order and this court ,would not be justified in discussing and deciding the errors sought to be raised.
Appeals may be prosecuted only from final orders or judgments. Sec. 2505.02 R. C.; Davis v. Moor, 54 Abs 383.
The appeal will be dismissed and cause remanded to the trial court for further proceedings according to law.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.